DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "an angle " in line 1.  This limitation is indefinite because it is unclear if this is referring to the same angle previously presented in claim 1 or a new angle. For examination purposes, this is being interpreted as the same angle.

Claim 10 recites the limitation "an angle " in line 1.  This limitation is indefinite because it is unclear if this is referring to the same angle previously presented in claim 1 or a new angle. For examination purposes, this is being interpreted as the same angle.

Claim 19 recites the limitation "the angled portion" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 9be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (6,626,916) in view of Trieu (20150305801).

As to claim 1, Yeung discloses: A device for percutaneous venous valve repair (device of figure 4 is structured to be able to assist in a venous valve repair) comprising:  a catheter (1) comprising: a body having a proximal end and a distal end (tip of 1 being distal end, proximal end is nearest user); at least one lumen (passage through 1 that clip passes through), defined by the body of the catheter (see figure 4), that extends between the proximal end and the distal end of the catheter (see figure 4); at least one side port (opening in which clip protrudes through, see figure 4), defined by the distal end portion of the body of the catheter (see figure 4), wherein the at least one side port has an angle in the range of greater than about 0 degrees and less than about 90 degrees (angle cannot be obtuse thus must be between 0 and 90 degrees), the angle formed between a transverse axis of the catheter that is orthogonal to a central longitudinal axis of the catheter, and a central axis of the at least one side port, wherein all of the axes share a common intersection point (see explanation below); (B) a retractable and extendable member (7) comprising: (i) a body having a proximal end and a distal end (outer surface of 7); (ii) a conduit (lumen that 14 passes through), defined by the body of the retractable and extendable member, that extends between the proximal end and the distal end of the retractable and extendable member (see figure 4); (iii) at least one anchor (15) positioned within the conduit; and (iv) an anchor deployment mechanism (11) positioned within the conduit so as to cause the deployment of the at least one anchor through the conduit and the at least one side port of the catheter when the anchor deployment mechanism is activated (see col 22 lines 10-20); wherein the retractable and extendable member is sized and configured to slide through the at least one lumen of the catheter and extend through the at least one side port of the catheter (see figures 4-6).
Yeung fails to disclose the catheter comprising at least one expandable member.
In the same filed of endeavor, namely medical needle treatment devices, Trieu teaches that its well-known to put expandable balloons (232) onto needle shafts (see paragraph 0104 and figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the expandable balloon to the device of Yeung to anchor the needle in place while deployment out of the needle is conducted.

As to claim 2, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further discloses: wherein the expandable member comprises an inflatable balloon (see 232 in Trieu, noted as a balloon in paragraph 0104). 

As to claim 4, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further discloses: wherein the catheter is sized and configured to allow an imaging device to slide through the at least one lumen of the catheter (see explanation below). Examiner notes since the imaging device is not being positively claimed, the use to allow an imaging device to slide through the at least one lumen of the catheter is being interpreted as intended use. Here since the prior art has the same claimed structure as applicant’s invention, its seen as being able to perform the same function. In this instance, the prior art is structured to be able to allow a small imaging device to pass through its lumen.

As to claim 6, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further discloses: wherein the anchor deployment mechanism is a screw driven mechanism (11/12 are a screw mechanism, see figure 12 and col 36 lines 18-25). 

As to claim 7, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further discloses: wherein the catheter is rotatable (the catheter is able to be rotated by the user rotating the entire device).

As to claim 8, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further discloses: wherein the at least one anchor is bio-absorbable (see col 18 lines 50-60, col 31 lines 20-30 and claim 42) is a rivet, hook, or both (anchor is seen as a hook, see explanation below). Since applicant has not provided a definition of the term hook, examiner is interpreting hook to mean “a curved or bent device for catching, holding or pulling” (see Merriam Webster definition of hook). Examiner notes the fastener of Yeung meets this definition since its curved/bent as seen in figure 1 and is used to catch or hold tissue. 

As to claim 9, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further fails to directly disclose: wherein the at least one side port has an angle in the range of about 10 degrees to about 45 degrees. Examiner notes the port has an angle (see figure 4), the angle however is not known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one side port have an angle in the range of about 10 degrees to about 45 degrees in order to fit the particular procedure being done since this claimed dimension of the port does not change the ports ability to allow a clip to leave the device and engage tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0020 and 0050 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 10, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further fails to directly disclose: wherein the at least one side port has an angle in the range of about 15 degrees to about 45 degrees. Examiner notes the port has an angle (see figure 4), the angle however is not known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one side port have an angle in the range of about 15 degrees to about 45 degrees in order to fit the particular procedure being done since this claimed dimension of the port does not change the ports ability to allow a clip to leave the device and engage tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0020 and 0050 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 11, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further fails to directly disclose: wherein the angle is in the range of about 10 degrees to about 45 degrees. Examiner notes the port has an angle (see figure 4), the angle however is not known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the angle in the range of about 10 degrees to about 45 degrees in order to fit the particular procedure being done since this claimed dimension of the port does not change the ports ability to allow a clip to leave the device and engage tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0020 and 0050 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 12, Yeung discloses: A device for venous valve repair (device of figure 4 is structured to be able to assist in a venous valve repair)  comprising: (A) a catheter (1) comprising: (i) a body having a proximal end and a distal end (tip of 1 being distal end, proximal end is nearest user); (ii) a lumen (passage through 1 that clip passes through), defined by the body of the catheter (see figure 4), that extends between the proximal end and the distal end of the catheter (see figure 4); (iii) at least one side port (opening in which clip protrudes through, see figure 4), defined by the distal end portion of the body of the catheter (see figures 4-6); (B) a retractable and extendable member (7) comprising: (i) a body (outer surface of 7) having a proximal end and a distal end; (ii) a conduit (passage that clip passes through), defined by the body of the retractable and extendable member, that extends between the proximal end and the distal end of the retractable and extendable member (see figures 4-6); (iii) at least one anchor (15) positioned within the conduit; and (iv) an anchor deployment mechanism (11) positioned within the conduit so as to cause the deployment of the at least one anchor through the conduit and the at least one side port of the catheter when the anchor deployment mechanism is activated (see col 22 lines 10-20); wherein the retractable and extendable member is sized and configured to slide through the lumen of the catheter and extend through the at least one side port of the catheter wherein when the retractable and extendable member is in the extended position (see figures 4-6), an angle in the range of greater than about 0 degrees and less than about 90 degrees is formed between (i) a transverse axis of the catheter that is orthogonal to a central longitudinal axis of the catheter, and (ii) a central axis of the angled portion of the retractable and extendable member (angle cannot be obtuse thus must be between 0 and 90 degrees).
Yeung fails to disclose the catheter comprising at least one expandable member.
In the same filed of endeavor, namely medical needle treatment devices, Trieu teaches that its well-known to put expandable balloons (232) onto needle shafts (see paragraph 0104 and figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the expandable balloon to the device of Yeung to anchor the needle in place while deployment out of the needle is conducted. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung (6,626,916) and Trieu (20150305801) as applied to claim 1 above, further in view of Guala (20160045219).

As to claim 3, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further fails to directly disclose: wherein the retractable and extendable member further comprises one or more markers for identifying a location of the retractable and extendable member using external imaging, internal imaging, or both. Examiner notes Yeung discloses making certain parts of the device out of radiopaque materials, but the retractable and extendible meet is not disclosed a being made of such material. 
In the same field of endeavor, namely medical treatment devices using a side port, Guala teaches that its known to put radiopaque markers 160 on inner tubes (116) of a medical device (see paragraph 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the marker 160 to element 7 of Yeung to enable the user to track the relative position of element 7 during the procedure via external imaging. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung (6,626,916) and Trieu (20150305801) as applied to claim 1 above, further in view of Sgro (20050004575).

As to claim 5, the combination of Yeung and Trieu discloses the invention of claim 1, the combination further fails to directly disclose: wherein the anchor deployment mechanism is a spring-loaded mechanism. Examiner notes Yeung uses a screw advancement mechanism (see figure 12), but other advancing mechanisms are able to be implored (see col 34 lines 15-25).
In the same field of endeavor, namely medical fastener devices, Sgro teaches that its well known to use a spring-loaded mechanism (see 82 and 80b and all other relevant pieces of spring-loaded mechanism in figure 15) to actuate a push rod 53 deploying a tissue fastener. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the screw advancement mechanism of Yeung that allows the user to actuate the push rod to deploy the fastener, for the spring-loaded advancement mechanism of Sgro since these mechanisms perform the same function of controlling the advancement and retraction of a pushrod. Simply substituting one advancement/retraction means for another would yield the predicable result of allowing a user to advance and retract a pushrod during a procedure. See MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Aranyi (8,900,253): teaches side port and clip
Fritscher-Ravens (8,900,250): teaches side port and fastener

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771